
	
		II
		111th CONGRESS
		1st Session
		S. 32
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Federal Energy Regulatory Commission to
		  hold at least 1 public hearing before issuance of a permit affecting public or
		  private land use in a locality.
	
	
		1.Public
			 hearing before issuance of permits affecting public or private land use in
			 localities
			(a)ElectricitySection
			 216(c) of the Federal Power Act (16 U.S.C. 824p(c)) is amended by adding at the
			 end the following:
				
					(3)Public
				hearings
						(A)In
				generalSubject to subparagraph (B), before issuing a permit or
				other authorization for any action that may affect public or private land use
				(other than Federal land) in a locality, the Commission shall hold at least 1
				public hearing in each county and locality affected.
						(B)Additional
				public hearingIf the government of a county or locality
				described in subparagraph (A) requests that the Commission hold an additional
				public hearing, the purpose of which is to address an issue that was not
				addressed at an initial public hearing held under that subparagraph, the
				Commission shall hold 1 additional public hearing on a date that is not earlier
				than 30 days, nor later than 60 days, after the date on which the initial
				public hearing was
				held.
						.
			(b)Natural
			 gasSection 7(e) of the Natural Gas Act (15 U.S.C. 717f(e)) is
			 amended—
				(1)by inserting
			 (1) after (e); and
				(2)by adding at the
			 end the following:
					
						(2)Public
				hearings
							(A)In
				generalSubject to subparagraph (B), before issuing a permit or
				other authorization for any action that may affect public or private land use
				(other than Federal land) in a locality, the Commission shall hold at least 1
				public hearing in each county and locality affected.
							(B)Additional
				public hearingIf the government of a county or locality
				described in subparagraph (A) requests that the Commission hold an additional
				public hearing, the purpose of which is to address an issue that was not
				addressed at an initial public hearing held under that subparagraph, the
				Commission shall hold 1 additional public hearing on a date that is not earlier
				than 30 days, nor later than 60 days, after the date on which the initial
				public hearing was
				held.
							.
				
